Citation Nr: 1338417	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for urticarial rash of the body, chloracne and porphyria cutanea tarda.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1967 to June 1969.  The Veteran had service in the Republic of Vietnam for approximately one year, for which he received a Bronze Star with "V" device, a Presidential Unit Citation, and a Combat Action Ribbon, among other awards.

This matter comes before the Board of Veterans' Appeals (the Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has considered the records contained in the electronic claims file and the paper claims folder in adjudicating this decision.

The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's claim of entitlement to service connection for muscle loss has been perfected on appeal and that the RO is continuing to work on that appeal.  Therefore, that claim remains under the jurisdiction of the RO at this time.

The issues of entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for urticarial rash of the body, chloracne and porphyria cutanea tarda, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2006 rating decision that denied service connection for peripheral neuropathy, on the basis that there was no evidence of a current diagnosis of peripheral neuropathy, was not appealed.

2.  The evidence received since the final May 2006 denial is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The May 2006 RO decision that denied service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen Veteran's claim of entitlement to service connection for peripheral neuropathy has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Preliminarily, the Board notes that claim on appeal is being reopened and is subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), as further action is being requested in this case.


Claim to Reopen

The Veteran first filed a claim for peripheral neuropathy in February 2001.  In a May 2002 rating decision on a claim for entitlement to service connection for diabetes mellitus, the Roanoke RO did not formally adjudicate the peripheral neuropathy claim, though the RO explicitly stated that the evidence of record was negative for a separate compensable disability with regard to peripheral neuropathy, and that there was no confirmed diagnosis of peripheral neuropathy.  The Veteran did not file a Notice of Disagreement in response to the decision or new and material evidence within one year, and it became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2000).  While a June 2002 VA examination was conducted, the examiner found the Veteran did not have peripheral neuropathy.  Therefore, this evidence is not new and material.

The Veteran next filed a claim for service connection for peripheral neuropathy in October 2005.  A May 2006 rating decision by the St. Louis RO denied service connection on the basis that peripheral neuropathy had not been diagnosed.  The Veteran did not file a Notice of Disagreement or new and material evidence within one year, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2005).

If a Veteran's claim for service connection is left pending without a final adjudication, the claim may be addressed when a subsequent claim for the same disability is adjudicated by VA.  See Jones v. Shinseki, 619 F.3d. 1368, 1373 (Fed. Cir. 2010); see also, Williams v. Peake, 521 F.3d. 1348, 1350-51 (Fed. Cir. 2008).  The subsequent adjudication denying the claim subsumes any such prior pending claim.  Williams, 521 F.3d. at 1350-51; Cogburn v. Shinseki, 24 Vet. App. 205, 210-13 (2010).  Therefore, if the Veteran's February 2001 peripheral neuropathy claim had been pending, it was subsumed by the May 2006 final denial.

In March 2008, the Veteran filed a claim to reopen.  In a November 2008 rating decision, the RO declined to reopen on the basis that new and material evidence had not been submitted.  An August 2013 Supplemental Statement of the Case reopened the claim on the basis that new and material evidence had been submitted, but denied the claim on the merits.

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

Although the RO reopened the previously denied claim for service connection for peripheral neuropathy, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the May 2006 denial, the evidence of record consisted of service treatment records (STRs), private treatment records, VAMC Salem treatment reports, and a VA examination dated November 2005.  The STRs were silent on the existence of any in-service peripheral neuropathy, and VA medical records revealed no indication of a peripheral neuropathy within one year of the Veteran's discharge from service.  While a private treatment record from November 2003 indicated the Veteran was assessed with peripheral neuropathy, the November 2005 VA examination report was negative for a diagnosis of peripheral neuropathy.  The RO denied service connection on the grounds that there was no evidence of a current diagnosis of peripheral neuropathy.

Since May 2006, the Veteran submitted private treatment records from February 2008, which indicated the Veteran continued to complain of numbness and tingling in his hands and feet.  The Veteran also submitted a statement received in April 2013, in which he explained his private physician Dr. D. told the Veteran he had muscle weakness and that there was nothing that could be done for his numbness.  This evidence is new, as it came into existence after the issuance of the May 2006 rating decision and could not have been considered by prior decision makers.  Moreover, it is material as it raised a reasonable possibility of substantiating the Veteran's claim, triggering the Secretary's duty to assist to determine whether the Veteran had a current diagnosis of peripheral neuropathy.  See Shade, 24 Vet. App. at 118-19 (holding that receipt of new and material evidence triggers full VA duty to assist obligations, including obtaining VA examination).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

New and material evidence having been received, reopening of the previously denied claim of service connection for peripheral neuropathy is warranted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, is warranted.


REMAND

With respect to the claim of entitlement to service connection for peripheral neuropathy, further development is warranted.  In particular, the Veteran's DD Form 214 indicates the Veteran had foreign service, but does not specify the Veteran's dates of service in Vietnam.  The RO should request confirmation of the Veteran's dates of service in Vietnam from the National Personnel Records Center (NPRC), and make that request and any response part of the claims file.  Further, the record indicates the Veteran applied for Social Security disability benefits; however, the Veteran's Social Security records are not in the claims file.  The Veteran's Social Security records should be obtained and made part of claims file.  Additionally, the Veteran's June 2013 VA examination report indicates the Veteran was prescribed Gabapentin for post herpetic neuralgia.  Yet VA treatment records from September 2005 to the present are not contained in the Veteran's claims file.  These treatment records should be obtained and added to the claims file.

With respect to the claim of entitlement to service connection for urticarial rash of the body, chloracne, and porphyria cutanea tarda, although the Veteran received notice in a June 2008 letter that his claim had previously been denied and of the definition of new and material evidence, the letter was otherwise not a Kent compliant notice letter.  Specifically, the June 2008 letter mistakenly informed the Veteran that the July 1994 RO rating decision was the last final denial of his claim.  However, the Veteran perfected an appeal to the Board in February 1995.  Subsequently, the Board issued a decision on August 9, 1999, denying entitlement to service connection for urticarial rash of the body, chloracne and porphyria cutanea tarda.  Additionally, the RO also provided a generic reason (condition was not shown to be incurred or aggravated by service) rather than the specific reason cited therein.  In order to cure these notice insufficiencies, notice that complies with Kent must be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC or any other appropriate agency to request verification of the dates of service in Vietnam.  A copy of any request(s) sent to the NPRC or other appropriate Federal records repository, and any reply, to include all records obtained, should be included in the claims file.

2.  Request complete Social Security disability records (all determination(s) and the medical records on which such determination(s) were based) regarding the Veteran.  Any records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if records are not obtained.  Documentation regarding this paragraph should be associated with the claims file or "eFolder" as appropriate.

3.  Obtain all outstanding VA medical records dated from September 2005 to the present.  All records received should be associated with the claims file or "eFolder."

4.  Provide notice that explains to the Veteran what information and evidence he must submit to reopen the claim of service connection for urticarial rash of the body, chloracne and porphyria cutanea tarda that was last denied by the Board in August 1999.  The letter should also notify the Veteran of the reasons for the August 1999 denial of his claim for service connection (e.g., that there was no evidence of a nexus between the current disability and any disease or injury, to include any exposure to the herbicide, Agent Orange, during active service).

5.  Request that the Veteran identify any medical records not already of record that are relevant to the claims.  After obtaining the necessary authorization from the Veteran, request copies of any outstanding treatment records from any private treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

6.  Thereafter, take any additional development action that is deemed warranted and then readjudicate the claims.  If either claim remains denied, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


